362 S.E.2d 782 (1987)
321 N.C. 298
The ROWAN COUNTY BOARD OF EDUCATION, a Public Body Politic
v.
UNITED STATES GYPSUM CO.
No. 548P87.
Supreme Court of North Carolina.
December 2, 1987.
Kennedy, Covington, Lobdell & Hickman, Charlotte, and Morgan, Lewis & Bockius, Washington, D.C., for defendant.
Woodson, Linn, Sayers, Lawther, Short & Wagoner, Salisbury, Motley, Loadholt, *783 Richardson & Poole, Charleston, S.C., and Daniel A. Speights, Hampton, S.C., for plaintiff.

ORDER
Upon consideration of the petition filed by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. § 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 2nd day of December 1987."